DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.  Claims 1 - 21 are pending. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/723663 (Known herein as ‘663), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 – 21 describe an embodiment shown in FIG. 2.  However, Fig. 2 in the instant specification was not described in the specification of ‘663 in such a way as to reasonably convey to one skilled in the relevant art.  Accordingly, claims 1-21 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 10 – 17 and 20 – 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Cherkasova (US 2005/0278439 A1).
Re claims 1, 11, 21:
1. A method for administration of an examination over a network (Ashley, Abstract), the method comprising: 
receiving a request over the network for a desired computing resources of a cloud computer system having a plurality of resource servers, the request received from a local computing device executing a routine for the examination (Ashley, figs. 1 – 3 show a plurality of servers or a cloud computer system; [00081], “The main server cluster provides persistent database storage; result messaging queues, audit trail messaging queues, test session services, user administration services, and administrative services”; [0082], “The main server cluster responds to requests from remote proxy stations to download testing content (items, graphics, etc) and reference data needed to remotely administer a testing session”); 
identifying an amount of supplemental computing resources to provision in order to administer the examination at the computing device for the routine for the examination (Ashley, [0416], “The system shall indicate when it is nearing a threshold and automatically responds, e.g., scales up, shuts down, etc.”; [0446], “9. The system shall scale to meet Measured Progress concurrent workflow needs”; [0476], “The system shall scale up in terms of load and outward in terms of distribution”; [0919], “Primary server memory (e.g. RAM) shall be sized appropriately during unit, system and load testing to meet application performance and scalability requirements”; [0928], “As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”; the system can be scaled up (or supplemental computing resources) based on load); 
identifying one or more of the resource servers in the plurality of resource servers having at least the identified amount of the supplemental computing resources available (Ashley, [0416]; [0446]; [0476], “The system shall scale up in terms of load and outward in terms of distribution”; [0919], “Primary server memory (e.g. RAM) shall be sized appropriately during unit, system and load testing to meet application performance and scalability requirements”; [0928], “As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”); 
provisioning the identified resource servers to provide the identified amount of supplemental computing resources for use by the computing device based on the request (Ashley, [0416]; [0446]; [0476], “The system shall scale up in terms of load and outward in terms of distribution”; [0919], “Primary server memory (e.g. RAM) shall be sized appropriately during unit, system and load testing to meet application performance and scalability requirements”; [0928], “As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”), wherein an assignment of the identified amount of supplemental computing resources is adjusted based on changes in performance of the identified resource servers (Ashley, [0435], “The system to meet performance requirements. System performance shall incorporate monitoring tools to ensure that the system will deliver acceptable processing times under heavy load conditions”; [0928], “application shall be administered from centralized servers …As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”; [0919], “This constraint shall be resolved by scalability architected into that physical tier (e.g. adding more web or application servers to support increased load)”); 
receiving examination data associated with the request; performing an operation on the received examination data using the provisioned computing resources (Ashley, [0089], “Test content is served to testing stations on demand during the testing session”; [0435], “The system to meet performance requirements. System performance shall incorporate monitoring tools to ensure that the system will deliver acceptable processing times under heavy load conditions”; [0928], “As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”); and 
transmitting resulting data of the operation performed on the examination data to the computing device (Ashley, [0021], “transferring test results from the test station to the data station, storing the test results on the data station, uploading test results to the central database for analysis”; [0054], “Test results database. The test results database contains data from the administration of tests using the system”; [0460], “When tests are complete, students, teachers, and administrators can access results reporting”). 

11. A system for dynamic administration of an examination over a network (Ashley, Abstract), the system comprising: 
a local computing device for executing a routine for the examination; 
a cloud computer system having a plurality of resource servers that: 
receives a request over the network for a desired computing resources, the request received from the local computing device executing a routine for the examination; 
identifies an amount of supplemental computing resources to provision in order to administer the examination at the computing device for the routine for the examination; 
identifies an amount of supplemental computing resources based on the request from the local computing: device to provision for the local computing: device in order to administer the examination at the local computing device for the routine for the examination; 
provisions the identified resource servers to provide the identified amount of supplemental computing resources for use by the local computing device based on the request, wherein an assignment of the identified amount of supplemental computing resources is adjusted based on changes in performance of the identified resource servers (Ashley, [0435], “The system to meet performance requirements. System performance shall incorporate monitoring tools to ensure that the system will deliver acceptable processing times under heavy load conditions”; [0928], “application shall be administered from centralized servers …As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”; [0919], “This constraint shall be resolved by scalability architected into that physical tier (e.g. adding more web or application servers to support increased load)”); 
receives examination data associated with the request; 
performs an operation on the received examination data using the provisioned computing resources; and 
transmits resulting data of the operation performed on the examination data to the local computing device (See claim 1 rejection above).  

21. A non-transitory computer-readable storage medium, having embodied thereon a program, the program being executable by a processor to perform a method for method for dynamic administration of an examination over a network, the method comprising: 
receiving a request over the network for a desired computing resources of a cloud computer system having a plurality of resource servers, the request received from a local computing device executing a routine for the examination; 
identifying an amount of supplemental computing resources to provision in order to administer the examination at the computing device for the routine for the examination; 
identifying an amount of supplemental computing resources based on the request from the local computing: device to provision for the local computing: device in order to administer the examination at the local computing device for the routine for the examination; 
provisioning the identified resource servers to provide the identified amount of supplemental computing resources for use by the local computing device based on the request, wherein an assignment of the identified amount of supplemental computing resources is adjusted based on changes in performance of the identified resource servers (Ashley, [0435], “The system to meet performance requirements. System performance shall incorporate monitoring tools to ensure that the system will deliver acceptable processing times under heavy load conditions”; [0928], “application shall be administered from centralized servers …As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”; [0919], “This constraint shall be resolved by scalability architected into that physical tier (e.g. adding more web or application servers to support increased load)”); 
receiving examination data associated with the request; 
performing an operation on the received examination data using the provisioned computing resources; and 
transmitting resulting data of the operation performed on the examination data to the local computing device (See claim 1 rejection above).

Ashley states as application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server) (See Ashely, [0928]).   Ashley does not explicitly disclose identifying one or more of the resource servers in the plurality of resource servers having at least the identified amount of the supplemental computing resources available by analyzing a plurality of performance metrics of each of the resource servers.   

Cherkasova teaches a method comprises receiving, into a capacity planning system, workload information representing an expected workload of client accesses of streaming media files from a site (Cherkasova, Abstract).  Cherkasova further teaches Ashley’s deficiency (Cherkasova, [0056], “MediaProf 202 receives this workload information (e.g., access log) 201 and processes such workload information 201 to generate a workload profile 203 for the service provider … its system resource usage in both a quantitative and qualitative way in the workload profile 203 … in certain embodiments workload profile 203 identifies the access types of requests (e.g., memory versus disk) in the workload”; [0096]; [0051], “For evaluating the capacity of a server configuration under the expected workload, certain embodiments provided herein use a "cost" function for evaluating the amount of resources of the server configuration that are consumed under the workload … combined resource requirement such as CPU, bandwidth, and memory to support a particular media stream”; [0057]; [0052], “it may be determined that the service provider's current media server configuration is unable to adequately support the service provider's regular workload, and thus a new media server configuration is desired”; [0049], “the desired server configuration is overloaded to the point that it is unable to support the number of concurrent streams that it is serving”; [0097], “the server configuration under consideration was overloaded for the corresponding period of time; [0127], “identification of the load balancing strategy to be utilized by the cluster, into MediaProf 202, which generates the new workload profile 203 for each of the server types of such cluster”).  Therefore, in view of Cherkasova, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method/system described in Ashely, by providing the performance metrics including an amount of available processing power and memory associated with each resource server as taught by Cherkasova, since it was known in the computer art that a workload requirements of a server usually includes resources such as CPU, bandwidth, and memory (Cherkasova, [0051]). 

Ashley teaches a proctor Workstation-a computer on a LAN that shares connectivity with student workstations. Used by a proctor to administer student tests, monitor student usage and performance, and distribute test instructions and supplementary materials (Ashley, 1118]).  Ashley teaches a local computing device (or a “proctor workstation” computer on a LAN (local area network)).  However, Ashely does not explicitly disclose using the local computing device to request computing resources. 

Cherkasova teaches receiving a request over the network for a desired computing resources of a cloud computer system having a plurality of resource servers, the request received from a local computing device executing a routine; identifying an amount of supplemental computing resources based on the request from the local computing device to provision for the local computing device at the local computing device for the routine (Cherkasova, fig. 12B; [0175], “Such media server cluster 1210 may be employed by service provider 1201 for serving streaming media files to clients, such as client A 1221A, client B 1221B, and client C 1221C, via communication network 1220, which may be, for example, the Internet or other Wide Area Network (WAN), a local area network (LAN), a wireless network, any combination of the above”; [0009], “workload information representing an expected workload of client”; [0059], “when the first client requests the content of File A, the media server typically attempts to serve File A1 to this first client”; In Cherkasova, the clients are connected via a LAN and each client can request resources from one or more servers).  Therefore, in view of Cherkasova, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method/system described in Ashely, by processing request from a local client as taught by Cherkasova, in order to allow a user to send request for server resource directly from a user local / physical device (Cherkasova, [0003]). 

Re claims 2 – 3, 12 – 13:
2. The method of claim 1, wherein the received request includes a request for computing resources to provide observation data of a test environment of the local computing device.  3. The method of claim 2, further comprising provisioning computing resources for analyzing the observation data.  12. The system of claim 11, wherein the received request includes a request for computing resources to provide observation data of a test environment of the local computing device.   13. The system of claim 12, wherein computing resources is provisioned for analyzing the observation data (Ashley, [0367] – [0374], “The tolerance of resource failure”; [1464], “The proctor can restart a stopped test session”; [0122] – [0133], “Failure & Recovery Scenarios”; [0132], “11. Loss of power or other unexpected interruption of the local satellite proxy server-system must maintain all student session data up to the point of failure, and must automatically establish a new local satellite proxy server (promote one of the existing primary cache servers to that role), ensure local data redundancy, and resume student test sessions”; [0129], “system must either roll back and retransmit the entire transaction when connectivity is restored, or be capable of resuming an incremental upload or download at the point of interruption”; if there is a failure during the test session (i.e., Loss of power or connectivity, stop or resource failure); then there is a mechanism in Ashley to restore/recover the test session). 

Re claims 4, 14:
4. The method of claim 1, further comprising receiving a request from a proctoring device for the desired computing resources of the cloud computer system.  14. The system of claim 11, wherein the received request is from a proctoring device for the desired computing resources of the cloud computer system (Ashley, figs. 1 – 3 show a plurality of servers or a cloud computer system; [00081], “The main server cluster provides persistent database storage; result messaging queues, audit trail messaging queues, test session services, user administration services, and administrative services”; [0082], “The main server cluster responds to requests from remote proxy stations to download testing content (items, graphics, etc) and reference data needed to remotely administer a testing session”). 

Re claims 5, 15:
5. The method of claim 1, further comprising identifying that the received examination data is indicative of an aberrant behavior.  15. The system of claim 11, wherein the received examination data is indicative of an aberrant behavior (Ashley, [0367] – [0374], “The tolerance of resource failure”; [1464], “The proctor can restart a stopped test session”; [0122] – [0133], “Failure & Recovery Scenarios”; [0132], “11. Loss of power or other unexpected interruption”). 

Re claims 6 - 7, 16 - 17:
6. The method of claim 5, further comprising provisioning resources to the local computing device to transmit intervention data to intervene testing routine to resolve the aberrant behavior. 16. The system of claim 15, wherein computing resources are provisioned to the local computing device to transmit intervention data to intervene testing routine to resolve the aberrant behavior. 7. The method of claim 6, wherein the intervention data includes a request that a test environment be modified to resolve the aberrant behavior. 17. The system of claim 16, wherein the intervention data includes a request that a test environment be modified to resolve the aberrant behavior (Ashley, [0367] – [0374], “The tolerance of resource failure”; [1464], “The proctor can restart a stopped test session”; [0122] – [0133], “Failure & Recovery Scenarios”; [0132], “11. Loss of power or other unexpected interruption of the local satellite proxy server-system must maintain all student session data up to the point of failure, and must automatically establish a new local satellite proxy server (promote one of the existing primary cache servers to that role), ensure local data redundancy, and resume student test sessions”; [0129], “system must either roll back and retransmit the entire transaction when connectivity is restored, or be capable of resuming an incremental upload or download at the point of interruption”; if there is a failure during the test session (i.e., Loss of power or connectivity, stop or resource failure); then there is a mechanism in Ashley to restore/recover the test session). 

Re claims 10, 20:
10. The method of claim 1, further comprising: receiving a request for examination data of other computing devices executing the routine for the examination; determining computing devices that are available to receive the examination data of the other computing devices; and provisioning computing resources of the cloud computer system to transmit the examination data of the other computing devices.  20. The system of claim 11, wherein the cloud computer system further: receives a request for examination data of other computing devices executing the routine for the examination; determines computing devices that are available to receive the examination data of the other computing devices; and provisions computing resources of the cloud computer system to transmit the examination data of the other computing devices (Ashley, figs. 1 – 3 show a plurality of stations (“other computing devices”); [0416], “The system shall indicate when it is nearing a threshold and automatically responds, e.g., scales up, shuts down, etc.”; [0446], “9. The system shall scale to meet Measured Progress concurrent workflow needs”; [0476], “The system shall scale up in terms of load and outward in terms of distribution”; [0919], “Primary server memory (e.g. RAM) shall be sized appropriately during unit, system and load testing to meet application performance and scalability requirements”; [0928], “As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”). 

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Cherkasova (US 2005/0278439 A1) as applied to claims 7 and 17 above, and further in view of Rotenberg (US 8,271,077 B1).
Re claims 8, 18:
Ashley discloses that Student test sessions may be conducted in a number of situations, including a controlled physical environment, a controlled workstation and with a 'monitored' (student's keystrokes/mouse movement captured) session (Ashley, [01440]).   Ashley does not explicitly disclose the control environment include modifying lighting level of the testing environment.  Rotenberg teaches a system and method utilize a measured neuro-physiological state of a student to provide both self- regulation feedback and learning intensity feedback to optimize a learning experience (Rotenberg, Abstract).  Rotenberg further teaches the request that the testing environment be modified includes a request to modify lighting level of the testing environment (Rotenberg, col. 3, lines 30 – 41, “Learning environment 160 includes … class rooms … The lesson intensity value may be processed to … change the volume or brightness, or control any other controllable parameter of the learning environment to optimize a learning experience”).   Therefore, in view of Brewer, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify controller physical environment described in Ashley, by modifying the brightness level as taught by Rotenberg, in order to provide optimize a learning experience for the student (Rotenberg, col. 3, lines 30 - 41).
 
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Cherkasova (US 2005/0278439 A1) as applied to claims 7 and 17 above, and further in view of Brewer et al. (US 2007/0048723 A1).
Re claims 9, 19:
Ashley discloses that Student test sessions may be conducted in a number of situations, including a controlled physical environment, a controlled workstation and with a 'monitored' (student's keystrokes/mouse movement captured) session (Ashley, [01440]).   Ashley does not explicitly disclose the control environment include modifying a background noise level of the testing environment.  Brewer teaches a method and system are provided for the delivery of computerized tests via the Internet with unique security features which reduce or eliminate the need for constant human observation of examinees and dedicated testing centers (Brewer, Abstract).   Brewer further teaches a request that the testing environment be modified includes a request to modify a background noise level of the testing environment (Brewer, [0073]; [0075] – [0076]).  Therefore, in view of Brewer, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify controller physical environment described in Ashley, by modifying the background noise level as taught by Brewer, in order to interrupt the test event to warn the test-taker about excessive noise or talking; interrupt the test event to warn the test-taker about his/her movement (e.g., hands left the keyboard); delivery of alternative test questions; or interrupt the test (Brewer, [0073]).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7, 10 – 17 and 20 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 - 9 of U.S. Patent No. 10672286 (known herein as ‘286). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims in ‘286.
Re claims 1, 11 and 21:
The subject matter claimed in the instant application is fully disclosed in the more specific claim 1 in ‘286.

Claims 2 - 3, 12 - 13;
See claims 3 - 6 in ‘286

Claims 4, 14;
See claims 1 in ‘286

Claims 5 - 7, 15 - 17;
See claims 7 - 9 in ‘286

Claims 10, 20;
See claims 1 and 3 – 4 in ‘286

Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 9 of U.S. Patent No. 10672286 (known herein as ‘286) in view of Rotenberg (US 8,271,077 B1). 
Re claims 8, 18:
‘286 does not explicitly disclose the control environment include modifying lighting level of the testing environment.  Rotenberg teaches a system and method utilize a measured neuro-physiological state of a student to provide both self- regulation feedback and learning intensity feedback to optimize a learning experience (Rotenberg, Abstract).  Rotenberg further teaches the request that the testing environment be modified includes a request to modify lighting level of the testing environment (Rotenberg, col. 3, lines 30 – 41, “Learning environment 160 includes … class rooms … The lesson intensity value may be processed to … change the volume or brightness, or control any other controllable parameter of the learning environment to optimize a learning experience”).   Therefore, in view of Brewer, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the invention in ‘286, by modifying the brightness level as taught by Rotenberg, in order to provide optimize a learning experience for the student (Rotenberg, col. 3, lines 30 - 41).

 Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 9 of U.S. Patent No. 10672286 (known herein as ‘286) in view of Brewer et al. (US 2007/0048723 A1). 
Re claims 9, 19:
‘286 does not explicitly disclose the control environment include modifying a background noise level of the testing environment.  Brewer teaches a method and system are provided for the delivery of computerized tests via the Internet with unique security features which reduce or eliminate the need for constant human observation of examinees and dedicated testing centers (Brewer, Abstract).   Brewer further teaches a request that the testing environment be modified includes a request to modify a background noise level of the testing environment (Brewer, [0073]; [0075] – [0076]).  Therefore, in view of Brewer, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the invention described in ‘286, by modifying the background noise level as taught by Brewer, in order to interrupt the test event to warn the test-taker about excessive noise or talking; interrupt the test event to warn the test-taker about his/her movement (e.g., hands left the keyboard); delivery of alternative test questions; or interrupt the test (Brewer, [0073]).

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicant argues: Ashley, Cherkasova, Rotenberg, and Brewer individually and collectively fail to teach any adjustment to the assignment of the provisioned computing resources, let alone based on resource server performance as claimed. As such, the independent claims are patentable over the cited references. Furthermore, because each of the dependent claims incorporates by reference all the limitations of the independent claim from which it depends, the dependent claims are allowable for at least the same reasons.
The Office respectfully disagrees. Ashley teaches the newly added limitation: 
wherein an assignment of the identified amount of supplemental computing resources is adjusted based on changes in performance of the identified resource servers (Ashley, [0435], “The system to meet performance requirements. System performance shall incorporate monitoring tools to ensure that the system will deliver acceptable processing times under heavy load conditions”; [0928], “application shall be administered from centralized servers …As application load increases during the school year, servers may be reconfigured with additional resources to handle the increased usage. This may include additional primary memory, additional or faster CPUs, additional secondary memory, or by adding another server to a given tier (e.g. web or application server)”; [0919], “This constraint shall be resolved by scalability architected into that physical tier (e.g. adding more web or application servers to support increased load)”).
Ashley teaches servers may be reconfigured with amount of supplemental resources in response to increase usage. 

The Office respectfully disagrees. Cherkasova teaches the newly added limitation: 
wherein an assignment of the identified amount of supplemental computing resources is adjusted based on changes in performance of the identified resource servers (Cherkasova, [0095], “the service demand profile is computed for different memory sizes and different benchmarked configurations to enable capacity planner 101 to evaluate the capacity of a plurality of different media server configurations for supporting the expected workload”; [0080], “re-evaluates the capacity of a clustered media server having the resources ( e.g., amount of memory, etc.) of 5”; [0083], “workload profile(s) 203 based on the past workload history (e.g., access log) 201 of a service provider may be generated by MediaProf 202 and used by capacity planner 101 in evaluating the capacity of one or more server configurations for supporting the service provider's workload”; [0119];).
Cherkasova teaches the server configuration with different memory size and benchmark configuration based on the workload profile (i.e. past performance) of a client.

Applicant alleged the Examiner agreed during the Examiner Interview that the amendments to the claims provided herein would overcome the rejections based on the cited references of the Office Action. 
The Examiner has not conducted an interview with the applicant to discuss the proposed amendment; nor agreed that the amendment would overcome the rejections based on the cited references of the Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715